— In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of Town of Brookhaven dated September 25, 2006, which granted site plan approval for the construction of a 350-megawatt dual-fuel, combined cycle combustion turbine electric power generator, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Spinner, J.), dated May 22, 2007, which dismissed the proceeding on the ground that the petitioners lacked standing.
Ordered that the judgment is affirmed, with one bill of costs.
The Supreme Court properly concluded that the petitioners lacked standing to commence this proceeding (see Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 774 [1991]; Matter of Long Is. Contractors’ Assn. v Town of Riverhead, 17 AD3d 590, 595 [2005]; Matter of Rediker v Zoning Bd. of Appeals of Town of Philipstown, 280 AD2d 548 [2001]; Matter of Many v Village of Sharon Springs Bd. of Trustees, 218 AD2d 845 [1995]; Matter of Casement v Town of Poughkeepsie Planning Bd., 162 AD2d 685 [1990]; see also Matter of Piela v Van Voris, 229 AD2d 94 [1997]).
The petitioners’ remaining contentions need not be reached in light of our determination. Skelos, J.E, Lifson, Santucci and Garni, JJ, concur. [See 15 Misc 3d 1138(A), 2007 NY Slip Op 51032(U).]